[Cite as State v. English, 2017-Ohio-8870.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 105237




                                       STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                     CIERRA ENGLISH

                                                            DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-13-575406-A

        BEFORE:          Jones, J., Keough, A.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: December 7, 2017
ATTORNEY FOR APPELLANT

Richard H. Drucker
820 West Superior Avenue, Suite 800
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

BY: Brett Hammond
        Katherine Mullin
Assistant County Prosecutors
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., J.:

       {¶1} Defendant-appellant Cierra English (“English”) appeals from the trial court’s

November 7, 2016 judgment denying her motion for a new trial. For the reasons that

follow, we affirm.

                                            I.

       {¶2} In 2013, English was charged with three counts of felonious assault. The

case proceeded to a jury trial; the jury convicted her on all counts.    In 2014, the trial

court sentenced English to an aggregate seven-year prison term.            She appealed,

challenging her conviction based on the ineffective assistance of counsel, and challenging

her sentence based on failure to merge allied offenses and error in imposing consecutive

sentences.   This court affirmed English’s conviction, but found merit to her allied

offense challenge and, therefore, remanded the case for merger of allied offenses. State

v. English, 8th Dist. Cuyahoga No. 101883, 2015-Ohio-3227 (“English I”).       In October

2015, the trial court again sentenced English to an aggregate seven-year prison term.

       {¶3} In June 2016, English sought leave to file a motion for a new trial; the trial

court granted her leave.   Her request for a new trial, on which she sought a hearing, was

based on her allegation of newly discovered evidence.   In November 2016, the trial court

denied English’s motion for a new trial without holding a hearing. English now appeals,

and in her sole assignment of error challenges the trial court’s judgment denying her

motion for a new trial without a hearing.

                                            II.
        {¶4} The following are the facts of the case, as summarized from this court’s

decision in English I.

        {¶5} The incident giving rise to the case occurred on May 18, 2013, when English

struck the two victims, Mark Lavender (“Lavender”) and Raymond Fisher (“Fisher”),

with her car as they were walking through a parking lot on their way to Larry Flynt’s

Hustler Club, where English worked.           Id. at ¶ 2.     The incident was caught on

surveillance camera; the men were struck from behind, English’s car did not slow down

after it hit them, and Fisher was dragged beneath the car for a short distance. Id.

Fisher was seriously injured as a result of the incident.   Id.

        {¶6} The trial testimony established that English and Fisher had a romantic

relationship that ended in early May 2013.     Id. at ¶ 3. According to English, Fisher had

been stalking her in the days leading up to the incident.     Id. On May 16, all four tires

on her vehicle had been slashed, and on the night of the incident, a tire on her vehicle had

been slashed while she was at work and the car was parked in a parking lot across from

the club. Id.

        {¶7} On the night of the incident, a coworker replaced the slashed tire with a spare

tire.   English left the club at approximately 3:00 a.m.; she was crying and “acting a little

hysterical.” Id. Fisher and Lavender were walking in the parking lot at the same time

English was leaving; the parties did not interact. Id.

        {¶8} English testified that as she was leaving in her car, she saw Fisher and

Lavender, and upset because of the tire slashing, she panicked upon seeing Fisher. Id.
According to English, the two “appeared out of nowhere in front of [her] vehicle,” and

she wanted to get away from Fisher. Id. She testified that it was never her intent to

hurt them; rather, she just wanted to get away from Fisher. Id.

       {¶9} English drove away from the scene after hitting Fisher and Lavender, and she

did not seek help for them.    Id. at ¶ 4.   She initially testified that she was unaware that

she had struck the men, but later admitted that she knew she hit them and had told her

mother, who called the police and local hospitals in an attempt to learn about Fisher’s

condition. Id.

                                              III.

       {¶10} As mentioned, English presents one assignment of error for our review,

challenging the denial of her motion for a new trial.

       {¶11} We initially address a procedural issue. On June 13, 2016, counsel for

English filed a motion for leave to file a motion for a new trial in the trial court.      In

addition to seeking leave, the motion also addressed the substantive arguments as to why

a new trial should be granted.     On that same day, counsel also filed “general pleading

exhibits in support of motion for leave to file motion for new trial,” which consisted of

counsel’s affidavit and the alleged new evidence upon which English based her request

for a new trial.   The following day, June 14, the same motion for leave to file a motion

for a new trial, with the supporting exhibits, was filed.

       {¶12} On September 8, 2016, the state opposed English’s motion, addressing the

substantive arguments she presented as to why she was entitled to a new trial.           In a
judgment entry dated September 21, 2016, the trial court ruled, “defendant’s motion for

leave to file motion for new trial is granted.   Motion deemed filed on June 14, 2016.”

In a November 4, 2016 judgment, the trial court ruled, “defendant’s motion for a new trial

is denied.   The defendant has failed to prove that she has obtained newly discovered

evidence.”

       {¶13} On this record, we find that English’s motion for a new trial was filed and

properly before the court.   Although the motion was captioned as a request for leave, it

addressed the substantive ground upon which English sought a new trial, and the trial

court specifically ruled that it deemed the motion for a new trial as being filed on June 14,

2006. We therefore now address the substance of the motion.

       {¶14} As mentioned, English’s motion for a new trial was based on her contention

that she had discovered new evidence.     Crim.R. 33 governs motions for a new trial based

on newly discovered evidence.      Under Crim.R. 33(A)(6), a new trial may be granted

when “new evidence material to the defense is discovered, which the defendant could not

with reasonable diligence have discovered and produced at the trial.”

       {¶15} The rule further provides that motions for new trial based on newly

discovered evidence “shall be filed within one hundred twenty days after the day upon

which the verdict was rendered, or the decision of the court where trial by jury has been

waived.” Crim.R. 33(B). The rule continues stating,

       [i]f it is made to appear by clear and convincing proof that the defendant
       was unavoidably prevented from the discovery of the evidence upon which
       he must rely, such motion shall be filed within seven days from an order of
       the court finding that he was unavoidably prevented from discovering the
      evidence within the one hundred twenty day period.

Id. Thus, both Crim.R. 33(A)(6) and Crim.R. 33(B) require that the newly discovered

evidence could not have been discovered with due diligence.

      {¶16} Further, the Ohio Supreme Court has held that to warrant a new trial based

on newly discovered evidence, it must be shown that the new evidence (1) discloses a

strong probability that it will change the result if a new trial is granted; (2) has been

discovered since the trial; (3) could not have been discovered before trial even with the

exercise of due diligence; (4) is material to the issues; (5) is not merely cumulative to

former evidence; and (6) does not merely impeach or contradict the former evidence.

State v. Petro, 148 Ohio St.505, 76 N.E.2d 370 (1947), syllabus.

      {¶17} A trial court’s ruling on a motion for new trial is within its sound discretion,

and will not be disturbed on appeal absent an abuse of discretion. State v. Matthews, 81

Ohio St.3d 375, 378, 691 N.E.2d 1041 (1998), citing State v. Schiebel, 55 Ohio St.3d 71,

564 N.E.2d 54 (1990), paragraph one of the syllabus. Further, a motion for a new trial

does not automatically require a hearing, Schiebel at 83, and the decision to conduct a

hearing on a motion for a new trial is addressed to the sound discretion of the court.

State v. Price, 8th Dist. Cuyahoga No. 92096, 2009-Ohio-480, ¶ 15; State v. Tomlinson,

125 Ohio App.3d 13, 19, 707 N.E.2d 955 (11th Dist.1997).

      {¶18} The alleged newly discovered evidence was a June 17, 2013 email sent from

James and Tina Kuntz (“the Kuntzs”) to the investigating detective, Detective Small.

The Kuntzs were parking lot attendants, and on the evening in question, were working the
parking lot for the Diamond’s Club, which was near the parking lot where English had

parked her car.

      {¶19} In the email, the Kuntzs told the detective that James Kuntz saw a man, later

identified as Fisher, walking through the parking lot they were working, “starring at

[James] like he was trying to get away with something.” James saw him go onto the

parking lot by the Hustler’s Club.   Shortly thereafter, he learned that the tires had been

slashed on a car parked on the lot where he saw Fisher go.

      {¶20} According to English, this new evidence possibly would have led to an

aggravated assault conviction (in that she had provocation for the assault), rather than

felonious assault. We are not persuaded.

      {¶21} A review of the trial transcript from English I demonstrates that English was

aware of the parking lot attendants from the Diamond parking lot.        Specifically, she

testified that “[o]h, and also, there was a man who placed [Fisher] in the parking lot at

that time and we have that statement.    It was a man that worked at the club next door,

Diamonds.”

      {¶22} Further, English raised the issue of the Diamond’s parking lot attendant in

her direct appeal, contending that her trial counsel was ineffective for “failing to

subpoena a witness she claims saw Fisher in the parking lot earlier in the evening [of the

incident], the police officer who allegedly took the statement of the witness and a private

investigator hired by English’s family.”     State v. English, 8th Dist. Cuyahoga No.

101883, 2015-Ohio-3227, ¶ 6. This court rejected English’s claim, however.       Id. at ¶ 7.
       {¶23} The evidence from the Kuntzs, therefore, is not new evidence.      Moreover,

even if it had been introduced at trial, we do not find that there was a strong probability

that it would have resulted in a conviction of aggravated assault, rather than felonious

assault.   The Kuntzs’ statement does not advance English’s contention that English

was “under the influence of sudden passion or in a sudden fit of rage” “brought on by

serious provocation.” R.C. 2903.12(A). According to their statement, they did not see

English that evening, nor did they see Fisher slash her tires. All they saw was Fisher

“acting suspiciously” as he walked through their parking lot to the Hustler’s parking lot,

and then they later learned that tires had been slashed.

       {¶24} In light of the above, the trial court properly denied English’s motion for a

new trial, and her sole assignment of error is overruled.

       {¶25} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




LARRY A. JONES, SR., JUDGE
KATHLEEN ANN KEOUGH, A.J., and
EILEEN T. GALLAGHER, J., CONCUR